**NOT FOR PUBLICATION**

                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
___________________________________
                                    :    Civil Action No. 14-2558 (FLW)(LHG)
JANICE MARRIN,                      :
                                    :                  OPINION
                       Plaintiff,   :
                                    :
     v.                             :
                                    :
CAPITAL HEALTH SYSTEMS, INC.,       :
JOAN DUVALL, and CAROLANN BASS, :
                                    :
                       Defendants.  :
___________________________________ :
WOLFSON, United States District Judge:

       Before the Court is the motion of Defendants Capital Health Systems, Inc., Joan DuVall,

and Carolann Bass (“Defendants”) for an award of attorneys’ fees and costs as the prevailing

party in this case brought by Plaintiff Janice Marrin (“Plaintiff”). After prevailing at the

summary judgment stage, Defendants seek fees and costs from Plaintiff and her counsel, Michael

Harwin, Esq. (“Harwin”),1 pursuant to the New Jersey Law Against Discrimination (“NJLAD”),

N.J.S.A. 10:5-12, as well as this Court’s inherent authority. Defendants also move for fees as a

sanction against Harwin under 28 U.S.C. § 1927. For the reasons below, I deny Defendants’

motion.

I. FACTUAL BACKGROUND2


1
  On August 8, 2017 the Court entered an order relieving Harwin as Plaintiff’s counsel after
Plaintiff terminated Harwin’s representation. On January 3, 2018, the Court issued an Order
stating that it would consider Plaintiff as proceeding pro se and directed Plaintiff to file any
opposition to Defendants’ motion for attorneys’ fees and costs. Although only Harwin filed an
opposition brief, the following analysis applies to Defendants’ fee request as to both Plaintiff and
Harwin, except for Defendants’ sanctions motion under 28 U.S.C. § 1927, a statute that applies
only to counsel’s liability for excessive costs.
2
  These facts are taken from the Court’s May 31, 2017 Summary Judgment Opinion.
                                                  1
       Plaintiff was hired as a laboratory technician in Capital Health’s microbiology lab in

November 2005. See Opinion at 2, May 31, 2017, ECF No. 101 (“MSJ Opinion”). During the

course of her employment, she periodically complained to her supervisor, Carolann Bass, that

her coworkers failed to follow proper lab protocol. Id. at 3. In mid-February 2013, Plaintiff met

with Richard Werner, Director of Human Resources, to complain about, inter alia, alleged

deficiencies in the procedures being followed in the microbiology lab and the attitudes of her co-

workers. Id. at 6. In April 2013, Capital Health terminated Plaintiff’s employment for failure to

cooperate with an internal investigation. Id. at 13. The internal investigation related to how

Plaintiff came into possession of confidential emails between her supervisors and Capital

Health’s human resources department relating to, but not addressed to, Plaintiff. Id.

       This case was initially filed in the Superior Court of New Jersey, Law Division, Civil

Part, Mercer County, and was removed to this Court on April 22, 2014. Plaintiff filed the twelve-

count First Amended Complaint (“FAC”) in this action on May 18, 2014. Defendants moved to

dismiss nine of the counts in the FAC on June 2, 2014. In an Opinion and Order dated January

29, 2015, the Court granted Defendants’ motion as to eight counts and granted Plaintiff leave to

amend as to one count. On February 6, 2015, Plaintiff filed a Second Amended Complaint

(“SAC”) conforming the pleadings to the Court’s Opinion. The SAC contained the following

causes of action: 1) a claim under the Conscientious Employee Protection Act (“CEPA”); 2) a

claim under the Family Medical Leave Act (“FMLA”) under both interference and retaliation

theories; 3) a claim under the NJLAD under a retaliation theory, and 4) an NJLAD claim under a

discrimination theory for failure to accommodate. On November 7, 2016, in response to

Defendants’ motion for summary judgment, Plaintiff withdrew her CEPA claim. On May 31,

2017, the Court granted Defendants’ summary judgment motion, dismissing all claims, and on



                                                 2
July 20, 2017, the Court granted Defendants’ motion for attorneys fees and costs as to Plaintiff’s

CEPA claim, pursuant to N.J.S.A. 34:19-6. 3

III. ANALYSIS

       Having prevailed at the summary judgment stage on all counts, Defendants request an

award of attorneys fees and costs with respect to: 1) Plaintiff’s two NJLAD claims (Counts V

and VI) under the NJLAD’s fee-shifting provision, N.J.S.A. 10:5-126; 2) Plaintiff’s FMLA claim

through the Court’s inherent authority to award fees and costs; and 3) a variety of allegedly

improper acts by Harwin through a motion for sanctions pursuant to 28 U.S.C. § 1927.

    A. NJLAD

       “New Jersey has a strong policy disfavoring shifting of attorneys’ fees.” N. Bergen Rex

Transp., Inc. v. Trailer Leasing Co., 158 N.J. 561, 569 (1999). New Jersey law allows for the

recovery of such fees only “if they are expressly provided for by statute, court rule, or contract.”

Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 440 (2001). “Under the NJLAD, “the

prevailing party may be awarded a reasonable attorney's fee[s] as part of the cost.” Boles v. Wal–

Mart Stores, Inc., 650 Fed.Appx. 125, 129 (3d Cir. 2016) (citing N.J.S.A. § 10:5–27.1). The




3
  Although the Court awarded fees and costs to Defendants on Plaintiff’s CEPA claim, that
analysis does not apply here. As an initial matter, the standard for awarding fees is more lenient
under CEPA than under any of the claims through which Defendants now seek fees; indeed,
these statutes all require a finding of bad faith. CEPA, in contrast, only requires that a non-
prevailing party “should have known that the complaint [or] counterclaim ... was without basis in
law or equity....” Buccinna v. Micheletti, 311 N.J. Super. 557, 562–63 (App. Div.
1998) (quotation omitted). Moreover, CEPA bars retaliation against an employee who
reasonably believes that her employer engaged in activity, practice, or policy that violates the
law, a requirement that the New Jersey Supreme Court has identified as of central importance to
bringing a CEPA claim. See Hitesman v. Bridgeway, Inc., 218 N.J. 8, 32-33 (2014) (citing
N.J.S.A. 34:19-3(c)(1), (c)(3)). Plaintiff testified in her deposition that she knew of no law that
Defendants had violated, thus meriting an award of fees under the CEPA standard, whereas, as
explained infra, Plaintiff’s other claims were not so patently frivolous as to entitle Defendants to
fees under a bad faith standard.
                                                  3
standard for awarding fees to defendants is stricter than for prevailing plaintiffs, EEOC v. L.B.

Foster Co., 123 F.3d 746, 750 (3d Cir. 1997) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433

(1983)), and “no attorney's fees shall be awarded unless there is a determination that the charge

was brought in bad faith.” N.J.S.A. 10:5–27.1. There is some disagreement on the meaning of

“bad faith.” In Veneziano v. Long Island Pipe Fabrication & Supply Corp., a court in this district

held that “bad faith,” in the NJLAD fee-shifting context, “is not simply bad judgment or

negligence, but rather it implies the conscious doing of a wrong because of dishonest purpose or

moral obliquity; it is different from the negative idea of negligence in that it contemplates a state

of mind affirmatively operating with furtive design or ill will.” 238 F. Supp. 2d 683, 692 (D.N.J.

2002), aff'd sub nom. 79 F. App'x 506 (3d Cir. 2003). On the other hand, Defendants ask the

Court to apply the definition of bad faith that the New Jersey Appellate Division adopted in

Michael v. Robert Wood Johnson Univ. Hosp., 398 N.J. Super. 159 (App. Div. 2008). There,

after examining the Veneziano decision, the Appellate Division opted not to require willful bad

faith, but rather equated bad faith with “a reckless disregard or purposeful obliviousness of the

known facts.”4 Id. at 164.

       I need not wade into the question of the proper definition of bad faith under the NJLAD

because I am unpersuaded that Defendants should be awarded fees and costs even under

Defendants’ proposed standard. To set forth a prima facie case of retaliation under the NJLAD

“the employee must demonstrate (1) that she engaged in a protected activity that was known to

the employer, (2) that she was subjected to an adverse employment decision, and (3) that there is



4
  Because this is not a Supreme Court decision, I am not bound by the appellate court’s
interpretation of state law. See Bracco Diagnostics, Inc. v. XL Select Ins. Co., No. 06-1066, 2008
WL 1766625, at *2 (D.N.J. Apr. 14, 2008).


                                                  4
a causal link between the activity and the adverse action.” LaPaz v. Barnabas Health Sys., 634

Fed.Appx. 367, 369 (3d Cir. 2015) (citing Battaglia v. United Parcel Serv., Inc., 214 N.J. 518,

545 (2013)). A plaintiff can make out an NJLAD retaliatory discharge claim through either

circumstantial or direct evidence. The New Jersey courts have imported the burden-shifting

framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) to adjudicate

NJLAD claims based upon circumstantial evidence. See Monaco v. Am. Gen. Assur. Co., 359

F.3d 296, 300 (3d Cir. 2004) (“Under this analysis a plaintiff first must establish a prima facie

case .... If the plaintiff does so the burden shifts to the defendant to articulate a legitimate non-

discriminatory reason for the adverse employment action. Then, if the defendant meets this

rather light burden, the plaintiff must discredit the defendant’s proffered reason for its action or

adduce evidence that discrimination was more likely than not a motivating or determinative

cause of the adverse employment action.”) (quotations omitted). For claims based on direct

evidence, the mixed-motive framework set forth in Price Waterhouse v. Hopkins, 490 U.S. 228,

276–77 (1989) applies. See Bertolotti v. AutoZone, Inc., 132 F. Supp. 3d 590, 598 (D.N.J.

2015) (quoting Bergen Commercial Bank v. Sisler, 157 N.J. 188, 208 (N.J. 1999)). “In the

context of a claim for wrongful discharge, an employee must show direct evidence that

decisionmakers placed substantial negative reliance on an illegitimate criterion ... in deciding to

terminate his or her employment.” Id. (quotations omitted).

        Here, the Court’s Summary Judgment Opinion made clear that Plaintiff did not bring the

NJLAD retaliatory discharge claim in bad faith. In that Opinion, I found that Plaintiff had

successfully made out a prima facie case for discrimination through circumstantial evidence,

finding that Plaintiff was terminated shortly after making a complaint about her supervisors, as

courts “routinely find periods of such duration to satisfy the standard of unusually suggestive



                                                   5
temporal proximity at the prima facie stage.” MSJ Opinion at 24-25 (citing, e.g., Lichtenstein v.

UPMC, 691 F.3d 294, 307 (3d Cir. 2012)). It was only because Defendants showed a legitimate

business reason for Plaintiff’s termination, and because Plaintiff could not demonstrate pretext—

evidence that was not within Plaintiff’s control prior to litigation—that Plaintiff’s claim failed.

Thus, as Plaintiff had a factual basis for this claim, it was not brought in bad faith. See L.B.

Foster Co., 123 F.3d at 753 (finding there was “some factual basis” for retaliation claim under

Title VII because Plaintiff made out a prima facie case).

       The same is true for Plaintiff’s claim for discrimination through direct evidence, even

though for that claim, I found Plaintiff did fail to make a prima facie case. Plaintiff argued that

Defendants terminated Plaintiff based on Plaintiff taking Defendants’ emails, activity that,

according to Plaintiff, was protected under the NJLAD. However, the Court only reached its

decision that such activity was not protected after undertaking a thorough analysis of the factors

set forth in Quinlan v. Curtiss–Wright Corp., 204 N.J. 239 (2010). While the claim ultimately

proved meritless under the law, there is no indication that Plaintiff acted with “a reckless

disregard or purposeful obliviousness of the known facts” in bringing the claim. Michael, 398

N.J. Super. at 165 (quotation omitted). Thus, while the Court disposed of this claim at the

summary judgment stage, it amounted to a “a weak argument with little chance of success,” and

not a “frivolous argument with no chance of success,” only the latter of which “permits

defendants to recover attorney's fees.” Weisberg v. Riverside Twp. Bd. of Educ., No. 01-758,

2005 WL 2000182, at *1 (D.N.J. Aug. 18, 2005), aff'd, 272 F. App'x 170 (3d Cir. 2008).

       Defendants’ arguments fare no better with respect to Count VI—Plaintiff’s NJLAD

failure to accommodate claim. In order to prevail on a failure to accommodate claim under the

NJLAD, a plaintiff must establish four elements: (1) she was disabled and her employer knew it;



                                                  6
(2) she requested an accommodation or assistance; (3) her employer did not make a good faith

effort to assist; and (4) she could have been reasonably accommodated. Armstrong v. Burdette

Tomlin Mem. Hosp., 438 F.3d 240, 246 (3d Cir. 2006) (citing Taylor v. Phoenixville Sch. Dist.,

184 F.3d 296, 317–320 (3d Cir. 1999)). Here, Plaintiff based her failure to accommodate claim

on the lab’s call out policy, which prohibited calling out through leaving voice messages; rather,

according to Plaintiff, the policy required employees to speak to a supervisor or tech-in-charge

when calling out sick. Plaintiff argued that there were occasions when no supervisor or tech-in-

charge was available, consequently forcing her to appear for work sick. Accordingly, Plaintiff

requested some accommodation allowing her to call in sick when no supervisor or tech-in-charge

was available.

        Although this claim did not survive summary judgment, Defendants have not

demonstrated that Plaintiff knew or should have known that the claim would not succeed. At the

summary judgment stage, I found that that Defendants did not fail to accommodate Plaintiff, in

part, because she had access to the lab director’s cell phone number, which was a reasonable

accommodation. However, as I explained in denying Defendants’ first motion to dismiss this

claim, “Defendants assertion that an alternative phone number is not a reasonable

accommodation…is a legal conclusion, and requires facts outside the pleadings to establish.”

Opinion, dated January 29, 2015 at 15, ECF No. 19. Thus, although the claim was ultimately

legally insufficient, there is no indication that Plaintiff lacked a sufficient factual basis to bring

the claim in the first instance.5 See Michael, 398 N.J. Super. at 166 (“That a claim may turn out




5
 Defendants also argue that Plaintiff was never actually denied this accommodation, as Plaintiff
only testified as to one incident in which she was ultimately able to speak to a manager, albeit
after some delay. However, this does not necessarily undermine the basis for Plaintiff’s claim,
which was that being forced to speak to a manager at all was improper given her disability.
                                                   7
in the end to be groundless is not the necessary equivalent to it having been commenced in bad

faith.”) (emphasis added) (citing Brown v. Fairleigh Dickinson University, 560 F.Supp. 391, 406

(D.N.J. 1983)).

       In sum, while Plaintiff’s NJLAD claims ultimately proved unsuccessful, the Court finds

that Plaintiff did not advance those claims for improper motives, as a means to harass

Defendants, or as litigation abuse. Rather, to find Plaintiffs' claims frivolous would be to engage

in a disfavored 20/20 hindsight evaluation. See Christiansburg Garment Co. v. Equal Emp’t

Opportunity Comm'n, 434 U.S. 412, 421-22 (1978). See also Green v. Port Auth. of New York &

New Jersey, No. 07-3910, 2010 WL 2989990, at *4 (D.N.J. July 26, 2010) (citing Heard v. St.

Luke's Hosp., No. 08-5494, 2010 WL 2569233, at *1 (E.D. Pa. June 21, 2010)) (denying

defendant attorney's fees, although “[m]any of the[ ] factors support[ed] the [defendant's]

argument for attorney's fees and costs,” the record was sufficient to show that the claim was not

“wholly without foundation or frivolous”)); Hughes v. City of Bethlehem, No. 05-5444, 2009 WL

255859, at *2 (E.D. Pa. Feb. 3, 2009) (finding that, despite plaintiff's failure to make out a prima

facie case for her claims and failure to survive summary judgment, awarding defendants

attorney's fees is not appropriate since plaintiff's claims were neither advanced for improper

motives, advanced to harass defendants, nor were “frivolous, unreasonable, or without

foundation”); Equal Emp't Opportunity Comm'n v. Grane Healthcare Co., No.10-250, 2016 WL

3349344, at *7-8 (W.D. Pa. June 15, 2016), appeal dismissed sub nom. EEOC v. Grane Health

Care (Aug. 15, 2016), and appeal dismissed sub nom. EEOC v. Grane Health Care (Aug. 26,

2016) (denying defendant attorney's fees notwithstanding plaintiff's failure to establish a prima

facie case or the court's determination that issues in the case were not matters of first

impression). Thus, because Plaintiff brought neither NJLAD claim in bad faith, Defendant’s



                                                  8
request for fees on both claims is unwarranted.

    B. FMLA

       Unlike the NJLAD, the FMLA does not expressly authorize fee shifting. See Fassl v. Our

Lady of Perpetual Help Roman Catholic Church, No. 5-404, 2006 WL 709799 at *5 (E.D. Pa.

March 13, 2006) (“The court finds that the plain language FMLA is unambiguous that Congress

did not extend to defendants entitlement to attorney’s fees pursuant to the FMLA.”).

Nonetheless, Defendants seek fees and costs for Plaintiff’s FMLA claims through the Court’s

inherent authority to award costs and fees when a party has “acted in bad faith, vexatiously,

wantonly, or for oppressive reasons.” Roadway Express, Inc. v. Piper, 447 U.S. 752, 766 (1980);

accord Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991). “A court must ... exercise caution

in invoking its inherent power, and it must comply with the mandates of due process, both in

determining that the requisite bad faith exists and in assessing fees.” Ferguson v. Valero Energy

Corp., 454 F. App'x 109, 112 (3d Cir. 2011) (quoting Chambers, 501 U.S. at 50). Thus, “a

finding of bad faith is ‘usually’ required” before inherent-power sanctions are ordered, and

generally a court should not resort to such sanctions unless “‘the conduct of a party or an

attorney is egregious and no other basis for sanctions exists.’” Id. (quoting In re Prudential Ins.

Co. Am. Sales Practice Litig. Agent Actions, 278 F.3d 175, 181 & n. 4 (3d Cir. 2002)).

       As with their request for fees under the NJLAD, Defendants have not shown that the

actions of Plaintiff or her counsel were sufficiently egregious to award fees under the Court’s

inherent authority. Plaintiff asserted two FMLA claims: one for “interference”6 and one for




6
  A plaintiff must show that (1) he or she was an eligible employee under the FMLA; (2) the
defendant was an employer subject to the FMLA’s requirements; (3) the plaintiff was entitled to
FMLA leave; (4) the plaintiff gave notice to the defendant of his or her intention to take FMLA
leave; and (5) the plaintiff was denied benefits to which he or she was entitled under the FMLA.
                                                  9
retaliation.7 With respect to the retaliation claim, which is also analyzed under the McDonnel

Douglas burden-shifting framework, I found at the summary judgment stage that Plaintiff made

out a prima facie case, making an award of fees inappropriate as to that claim. See L.B. Foster,

123 F.3d at 753. For Plaintiff’s FMLA interference claim, I found that Plaintiff had never

actually been denied benefits, which is a requirement in order to succeed on such a claim.

However, Defendants have not shown that “bad faith” rather than a lapse of judgment or

misunderstanding of the law caused Plaintiffs to bring this claim. Moreover, Defendants are

hard-pressed to now argue that the claim was baseless when they opted not to move for dismissal

of this claim at any point prior to the filing of their comprehensive motion for summary

judgment in October 2016.

       Thus, Defendants are not entitled to fees on the FMLA claims under the Court’s inherent

authority.

    C. Sanctions

.      Finally, Defendants seek sanctions against Harwin pursuant to 28 U.S.C. § 1927. In

LaSalle Nat'l Bank v. First Connecticut Holding Group, 287 F.3d 279 (3d Cir. 2002), the Third

Circuit provided a comprehensive overview of the applicability of § 1927, noting that "[t]he

statute thus limits attorney sanctions imposed thereunder to those situations where an attorney

has: (1) multiplied proceedings; (2) unreasonably and vexatiously; (3) thereby increasing the cost

of the proceedings; (4) with bad faith or with intentional misconduct.” Id. at 288 (citing In re




Capps v. Mondelez Glob., LLC, 847 F.3d 144, 155 (3d Cir. 2017) (quoting Ross, 755 F.3d at
191–92
7
  “To prevail on a retaliation claim under the FMLA, the plaintiff must prove that (1) she
invoked her right to FMLA-qualifying leave, (2) she suffered an adverse employment decision,
and (3) the adverse action was causally related to her invocation of rights.” Lichtenstein v. Univ.
of Pittsburgh Med. Ctr., 691 F.3d 294, 301–02 (3d Cir. 2012).
                                                 10
Prudential, 278 F.3d at 188). “[S]anctions may not be imposed under §1927 absent a finding that

counsel's conduct resulted from bad faith, rather than misunderstanding, bad judgment, or well-

intentioned zeal.” Id. at 289 (citations omitted).

       Defendants argue that Harwin’s behavior over the course of the litigation amounted to

sanctionable conduct meriting an award of fees. Their first argument, that Harwin pursued

patently meritless claims, is denied for the same reasons as already explained: while pursuing

claims like the NJLAD failure to accommodate claim or the FMLA interference claim may have

amounted to “misunderstanding” of the law or “bad judgment,” it does not amount to willful bad

faith. See Moeck v. Pleasant Valley Sch. Dist., 844 F.3d 387, 391–92 (3d Cir. 2016) (“Some

discrepancies exist between the complaints and Plaintiffs' submissions in opposition to Getz's

summary judgment motion, on the one hand, and facts elicited through discovery, on the other,

but Plaintiffs' pleadings have a factual basis and are not ‘patently unmeritorious or frivolous.’”)

(citation omitted).

       Defendants also argue that Harwin engaged in vexatious conduct by repeatedly delaying

the litigation with disorganized filings, including an “incoherent Complaint … without proper

page numbers” and the “bizarre concept of punitive damages and fees being pled as actual causes

of action.” ECF No. 104 at 18. However, while these filings may have lacked clarity, poor

written communication skills, and poorly drafted pleadings, are not tantamount to bad faith.

Indeed, pleadings alone cannot be the basis for a sanctions award, as “§ 1927 explicitly covers

only the multiplication of proceedings that prolong the litigation of a case and likely not the

initial pleading.” See Mogavero v. Seterus, Inc., No. 15–1314, 2015 WL 7300501, at *2 (D.N.J.

Nov. 18, 2015). Defendants also argue that Plaintiff engaged in various discovery tactics

designed to deliberately delay the case, including filing unnecessary expert reports and refusing

                                                     11
to cooperate with basic discovery tasks. However, Defendants have not provided case law in

which courts have awarded sanctions for similar conduct; nor did Defendants move for discovery

sanctions during the pendency of the litigation. At this juncture, I am unpersuaded that counsel’s

actions, while perhaps aggravating, are sanctionable under § 1927. See Younes v. 7-Eleven, Inc.,

312 F.R.D. 692, 698 (D.N.J. 2015) (finding that party’s repeated “obfuscation” during discovery,

including the filing of “meritless and frivolous” objections did not amount to a finding of “bad

faith” due to the “high burden to impose sanctions under § 1927”).

       Thus, Defendants’ request for fees as sanction under § 1927 is denied.

IV. CONCLUSION

       For the foregoing reasons, Defendants’ motion for attorneys’ fees and costs pursuant to

the NJLAD, the Court’s inherent power, and 28 U.S.C. § 1927 is denied.


Dated: March 29, 2019                                        /s/ Freda L. Wolfson
                                                             Hon. Freda L. Wolfson
                                                             United States District Judge




                                                12
